Wahls, J.
(dissenting). I respectfully dissent.
The Michigan Employment Security Act, MCL 421.1 et seq.; MSA 17.501 et seq., defines wages as "remuneration paid by employers for employment.” MCL 421.44(2); MSA 17.548(2). Remuneration is defined in the statute as "all compensation paid for personal services, including commissions and bonuses, and except for agricultural and domestic services, the cash value of all compensation payable in a medium other than cash.” MCL 421.44(1); MSA 17.548(1).
The statute is clear; wages include all compensation except compensation paid for agricultural and domestic services. Had the Legislature wanted to exclude lodging provided for the convenience of the employer, it would have so stated. According to the maxim of statutory construction, expressio unius est exclusio alterius, the express mention in a statute of one thing implies exclusion of other similar things. In re Vellenga Estate, 120 Mich App 699, 703; 327 NW2d 340 (1982), lv den 418 Mich 874 (1983). The hearing referee concluded that lodging provided by the employer was wages and, therefore, subject to contribution. I believe that ruling was correct.
Furthermore, the Michigan Employment Security Commission has interpreted wages to include lodging:
*514If board, rent, housing, lodging, meals, or similar advantage is extended in any medium other than cash as partial or entire remuneration for service constituting "employment” as defined in Section 42 of the Act, then the reasonable cash value of same shall be deemed wages. [1980 AACS, R 421.112.]
Although the mesc’s interpretation is not binding upon us, we give great deference to interpretations. of statutes by the agency in charge of administering it. As this Court has noted:
"[T]he construction placed upon a statute by the agency legislatively chosen to administer it is entitled to great weight.” Davis v River Rouge Bd of Ed, 406 Mich 486, 490; 280 NW2d 453, 454 (1979), citing Magreta v Ambassador Steel Co (On Rehearing), 380 Mich 513, 519; 158 NW2d 473 (1968). Accord, Federal Election Comm v Democratic Senatorial Campaign Committee, 454 US 27, 39; 102 S Ct 38, 46; 70 L Ed 2d 23, 34 (1981):
"[T]he task for the Court of Appeals was not to interpret the statute as it thought best but rather the narrower inquiry into whether the commission’s construction was 'sufficiently reasonable’ to be accepted by a reviewing court.”
In Town & Country Dodge, Inc v Dep’t of Treasury, 118 Mich App 778, 789; 325 NW2d 577 (1982), aff'd 420 Mich 226 (1984), this Court has stated:
"Although appellate tribunals are not bound by an administrative body’s interpretation of statutes falling within its powers to administer, Lorraine Cab v Detroit, 357 Mich 379, 384; 98 NW2d 607 (1959), administrative interpretation given a statute over a period of years is entitled to great weight, Wyandotte Bank v Banking Comm’r, 347 Mich 33, 48; 78 NW2d 612 (1956), and should not be overruled without the most cogent of reasons. Raven v Wayne County Bd of Comm’rs, 52 Mich App 196, 200; 217 NW2d 116 (1974).” [ACIA v *515Comm’r of Insurance, 144 Mich App 525, 530-531; 376 NW2d 150 (1985).]
Here, that portion of R 421.112 which requires the full valuation of lodging furnished to caretakers has been applied by the mesc for at least thirty years. See 1979 AC, R 421.112. Thus, it is entitled to great weight and should not be overruled without the most compélling of reasons.
The case relied upon by the majority to furnish this compelling reason, Rowan Co, Inc v United States, 452 US 247; 101 S Ct 2288; 68 L Ed 2d 814 (1981), is inapposite here. In Rowan, the plaintiff-employer challenged treasury regulations which defined "wages” under the Federal Insurance Contributions Act, 26 USC 3101 et seq. (fica), and the Federal Unemployment Tax Act, 26 USC 3301 et seq. (futa), to include the value of meals and lodging provided for the employer’s convenience, but defined wages to exclude the same for the purpose of income tax withholding under 26 USC 3402(a). The Rowan Court struck down the fica and futa regulations, reasoning that Congress had intended to define wages coextensively in all three instances. In contrast, mesa only deals with unemployment. Within that area this state has always been consistent in including the value of lodging in the wage base without regard to whether such lodging was for the convenience of the employer or as a condition of employment. Therefore, I find Rowan, and the reasoning therein, insufficient to change thirty years of this state’s interpretation of wages.
It is worth noting that the United States Congress has essentially codified the treasury regulation that was held invalid in Rowan. Both fica’s and futa’s definitions of wages now state that they do not require a similar exclusion from wages as *516found in the income tax withholding chapter. 26 USC 3121, 3306. Additionally, the federal agency in charge of implementing puta has stated that the Rowan interpretation of wages "is not necessarily applicable to the definition of 'wages’ in State unemployment compensation law.” U S Dept of Labor, Unemployment Insurance Program Letter No. 39-81. The reason given for the inapplicability is that state unemployment compensation laws usually do not contain a variety of tax areas as does the Internal Revenue Code. As stated above, mesa only addresses unemployment; therefore, the Rowan interpretation does not apply.
Let us not lose sight of the purpose of mesa. The act is not just a revenue-raising statute. Rather, it is designed to address the problems and hardships of unemployment and to provide benefits to those who are out of work through no fault of their own. MCL 421.2; MSA 17.502; Godsol v Unemployment Compensation Comm, 302 Mich 652, 665; 5 NW2d 519 (1942); Copper Range Co v Unemployment Compensation Comm, 320 Mich 460, 470; 31 NW2d 692 (1948).
The term wages is used in mesa not only for the purpose of raising revenue, but also to determine the level of benefits of unemployed workers. MCL 421.27a; MSA 17.529(1). Thus, if we were to interpret wages to exclude lodging provided by the employer for its convenience, we would be substantially lowering the benefit levels for unemployed workers. This interpretation would be totally contrary to the express purpose of mesa to maintain the purchasing power of unemployed workers and limit the serious social consequences of relief assistance.
For the foregoing reasons I would reverse the circuit court’s order granting Seligman a refund for contributions paid to the mesc.